DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/22 has been entered.

Response to Arguments
Applicant's arguments filed 08/22/22 have been fully considered but they are not persuasive. 
On pages 8-9 regarding prior art rejections, Applicant argues Ball (and Reiley) have linear anterior and posterior boundaries, and there isn’t any support for the Examiner’s suggestion/reasoning for modification in light of Short. Applicant argues that by modifying the talar component so that it is larger than the bearing component both longitudinally and laterally would lead one of ordinary skill to modify Ball to adopt anterior/posterior boundaries extending in an “outward arc”, although this isn’t supported by the references. Applicant concludes that since Ball is silent with regards to the relative sizes between components, it isn’t clear how the Examiner believes it would be obvious to change the size of the components, as they might already be of different sizes. Applicant next argues that if the talar component were made larger it would be done both longitudinally and laterally, and thus it isn’t clear how this modification leads to the anterior and posterior boundaries having an arc shape. 
The Examiner respectfully agrees Ball and Reiley have linear boundaries. This was explicitly stated in the rejection of record and is likewise stated again below. The Examiner respectfully disagrees that there isn’t any reason to modify the shape of the anterior/posterior boundaries of Ball (or Ball in view of Reiley) and maintains that the person of ordinary skill is able to understand the joint interactions between moving parts of a joint to optimize contact therebetween as desired, to optimize the interactions between joint elements for their own particular liking or a particular patient’s anatomy. As regards suggestions one of ordinary skill would be unable to optimize the size of components relative to one another since Ball is silent with regards to joint element sizes, the Examiner respectfully notes no foundation for such a suggestion. As regards the lack of clarity of the anterior/posterior boundaries having an arc shape, the Examiner again refers to figure 11 of Short, in which it is very clearly illustrated that anterior and posterior boundaries have an arc shape. Although it is believed to be self-explanatory and self-evident, the Examiner reminds Applicant than an “arc” is “a curved path” (Merriam-Webster). Clearly, anterior and posterior ends are curved in Short.
On pages 9-10 Applicant argues that there are plenty of motivations to change the parts of Ball in light of Short, the Examiner hasn’t given any rationale for why it would be obvious from Short to modify Ball to include the arc shape. Applicant argues the talar component of Short has a convex dome (e.g. it is rounded), and doesn’t discuss their anterior/posterior boundaries. Applicant concludes that since Short has a different shape/function than Ball, it isn’t clear how one of ordinary skill would modify Ball with “only a limited part of the shape of Short rather than adopting a dome shape in its entirety”.  While the Applicant acknowledges there are many options to modify Ball in light of Short’s teachings, they object to the fact that “there is no supporting evidence for the proposed modification” in the prior art itself. Applicant then accuses the Examiner of 
The Examiner respectfully points out that rationale to modify one reference in view of another has no requirement to be present within the prior art reference itself. As regards the suggestion the Examiner hasn’t provided any reason at all, the Examiner remindsd Applicant that a reason was provided on page 8 of the Final mailed 05/20/22, in which a change in shape alters the contact between the talar component and some other part of the human anatomy/manufactured component. The Examiner again maintains Short has anterior and posterior boundaries that are arc shaped (curved), whether or not they discuss the shape specifically. This is distinctly seen in Figure 11. As regards a suggestion that Ball and Short cannot be combined since they have different shapes from one another, this rationale lacks persuasion since differences in shape do not prevent the two from being analogous art in the same field of endeavor.
On pages 10-11 Applicant argues that the claims of the instant invention have been “distil[ed]…down to a ‘gist’ or ‘thrust’ of contact surface having some shape” and the Examiner has neglected to analyze the subject matter as a whole. Since there are a variety of ways Ball could be modified in light of Short, the Applicant takes issue that only one possible modification has been made. Applicant next states the Examiner has relied on “an argument of inherency without any rationale or technical reasoning tending to show inherency”.
The Examiner respectfully disagrees, and notes that each and every part of each and every claim has been addressed by the Examiner in the rejection of record. The Examiner again acknowledges there might be other modifications one of ordinary skill might make to Bell in light of Short. The possibility for other teaches does not negate the prima facie case of obviousness laid out by the Examiner. As regards suggestions of a teaching of inherency without any rationale or technical reasoning, the Examiner finds no indication or recitation of “inherency” if the rejection of record. 
On page 11 Applicant again argues the Examiner hasn’t showed any “desire” or “understanding” in the prior art that gives reason to modify the anterior and posterior boundaries to have arc shapes so the claim requires, and also hasn’t given any clearly articulated reasoning or supporting evidence. The Examiner concludes the Examiner is also using impermissible hindsight as a result.
The Examiner again respectfully reminds Applicant that the prior art need not provide the source for the motivation or rationale for modification. see MPEP 2143: “The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.” Again, reasoning was provided on page 8 of the Final rejection and is also provided herein.
On page 11 Applicant argues next that the Examiner did provide a rationale for modifying the shape of the boundaries, but argues the Examiner has not shown “any recognition of a result effective parameter or an outcome in the prior art that” would lead to the talar component of claim 1. 
The Examiner respectfully points out that the shape of two moving components which interact together to form a joint effects their degree/amount/ability to interact. This is as common-sense as it gets. In fact, the area of joint art in its entirety is built upon the interactions between two joint components and how one moves against the other. This is the basic principle joints are built on. For Applicant’s argument to be persuasive, the Examiner requests Applicant articulate why the variable at issue would not have been recognized in the prior art as result-effective: how could the shape of two interacting components, at their junction, not affect the movement therebetween? 
On page 12 Applicant argues amended claim 1 incorporates subject matter of previously presented claim 16, and argues that Valderrabano actually teaches the opposite of what is claimed since their medial/lateral portions protrude father than a central portion.
The Examiner respectfully refers to the rejection of record in which it is clear Valderrabano is used to teach an increasing width from a posterior to anterior end. Applicant is arguing Valderrabano does not teach a limitation that the Examiner has not relied on Valderrabano to teach. This argument is accordingly unpersuasive. 
On pages 12-13 Applicant argues next that the instant invention has advantages over the prior art.
On page 13 regarding claim 20, Applicant argues Perler teaches a peg positioned closer to the anterior direction than posterior direction, newly amended claim limitation in claim 20 requires a connection between the peg and the intermediate surface (which extends between the anterior and posterior surfaces) whereas Perler teaches a peg on the anterior part of the inferior surface.
The Examiner respectfully notes confusion in this argument, since Applicant has defined their intermediate surface as being present on the inferior (e.g. “contact”) surface (Applicant’s figure 11 item 1133). This surface corresponds directly to Perler’s. As regards suggestions the peg of Perler is on the anterior part, the Examiner refers to Perler [0059] which simply states the peg can be “located in the anterior 1/3 of the inferior surface”. First, the inferior surface of Perler is not disclosed (to the Examiner’s best knowledge) as being divided into 1/3rds so that the anterior part is 1/3 of the entire surface. In fact, figures seem to indicate that it is not exactly 1/3 of the inferior surface. Similarly, Ball (which is being modified) also doesn’t appear to disclose their anterior surface being exactly 1/3 that of the entire inferior surface.  It is accordingly unclear why Applicant believes the peg of Perler must extend from the anterior surface. However, the Examiner notes that such a feature is so common that further reference is provided to prove the Examiner’s obviousness statements. See below.
On page 14 Applicant argues a benefit of the peg arrangement .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7-10, 12-13, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 20050049711 A1), in view of Short et al. (US 20030204265 A1) hereinafter known as Short and Valderrabano et al. (US 20180098858 A1), hereinafter known as Valderrabano, or in the alternative, over Ball in view of Reiley (US 6663669 B1), further in view of Short and Valderrabano.
Regarding claim 1 Ball discloses a talus component for coupling to a talus in artificial ankle joint arthoplasty (this is stated as an “intended use” of the talus component. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Ball was considered capable of performing the cited intended use of coupling to a talus during joint arthoplasty. See [0023] regarding Figure 1 item 10, [0003]) comprising:
a body having a joint surface (Annotated Figure 2) and an opposing contact surface that extend(s) between a lateral side and an opposing medial side (Annotated Figure 2) and that extend(s) between an anterior end and an opposing posterior end (Annotated Figure 3), 
wherein the joint surface is configured to guide a joint motion of an insert when making contact thereto (this is stated as a functional limitation of the joint surface. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Ball discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus of “guiding joint motion of an insert when making contact thereto”. See also Figure 1 item 20 ), the joint surface comprising a medial joint surface positioned at the medial side, a lateral joint surface positioned at the lateral side, and a connection joint surface extending therebetween (Annotated Figure 2: the joint surface  can be understood to have a medial, lateral, and connection surface (e.g. left, right, and middle parts of the surface); the connection joint surface being recessed into the body relative to the medial joint surface and lateral joint surface (Annotated Figure 2);
wherein the contact surface terminates at an anterior boundary at the anterior end (Annotated Figures 2-3) and the contact surface also terminates at a posterior boundary at the posterior end (Annotated Figures 2-3), 
an anterior portion disposed toward the anterior end (Annotated Figure 2);
a posterior portion disposed toward the posterior end (Annotated Figure 2), 
the posterior boundary having an arc shape that extends convex(ly) at the posterior end and the anterior boundary has an arc shape that extends convex(ly) at the anterior end (see Annotated Figures 2-3. The contact surface is saddle-shaped, with sides that extend vertically upward as compared to the connection surface. From the point of view of an insert contacting the contact surface, the boundaries can be considered either concave or convex.  Alternatively however, Reiley teaches a talar component which includes a body having a contact surface terminating at an anterior boundary and a posterior boundary, the boundaries having an arc shape that extends convexly at each end from a point of view of the stem of the body (Figure 8).  Ball and Reiley are involved in the same field of endeavor, namely talar bone components. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the anterior and posterior boundaries so they are shaped such as is taught by Reiley since Ball indicates this shape is not an essential feature in their invention ([0024]). Further, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Ball. The Examiner notes the only shape which would not be obvious would be one which does mate with a corresponding insert or upper joint surface and one which prevents motion therebetween.); and 
the joint surface having a convex curvature, and the joint surface extends continuously between the anterior and posterior boundary (please see the explanation directly above regarding Ball and/or Reiley teaching the convex curvature. Both situations include a part of the joint surface with a convex surface which continuously extends between the boundaries),
but is silent with regards to the anterior and posterior boundaries each having an arc shape so that a central portion thereof protrudes farther than a medial and lateral portion of the anterior/posterior boundary, and 
the anterior portion width is wider than a width of the posterior portion.


    PNG
    media_image1.png
    710
    580
    media_image1.png
    Greyscale

However, regarding claim 1 Short teaches a talar component of a prosthesis which has a joint surface anterior boundary with an arc shape such that a central portion of the anterior boundary protrudes farther in an anterior direction than a medial and a lateral portion of the anterior boundary, and a posterior boundary with an arc shape such that a central portion of the posterior boundary protrudes farther in a posterior direction than a medial and a lateral portion of the posterior boundary (Figure 11 shows both anterior and posterior boundaries extending in an outward arc). Ball and Short are involved in the same field of endeavor, namely talar prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the talus component of Ball or the Ball Reiley Combination so that the anterior and posterior boundaries in the anterior/posterior direction protrude further anteriorly/posteriorly, respectfully, in a central portion than medial/lateral sides of the boundary such as is taught by Short in order to amend the interaction the talar component might have with a corresponding bearing or tibial component, so that the bearing or tibial component is smaller than the talar component in at least these directions. Manipulation of a dimension of one element of a prosthetic joint so that it optimizes a specific desired parameter or outcome is well-understood in the art as obviously optimizeable.
Further, regarding claim 1 Valderrabano teaches a talus component in which the width thereof increases as it goes from the posterior to the anterior thereof (Figure 7; Abstract). Ball and Valderrabano are involved in the same field of endeavor, namely talus bone implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the talus component of the Ball Short Combination or the Ball Reiley Short Combination by having the width of the implant vary as is taught by Valderrabano in order to mimic the shape of the natural talus of the ankle joint, thus more closely acting as a natural replacement for the bone.
Regarding claim 2 the Ball (Reiley) Short Valderrabano Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses the contact surface has a shape complementary to a resected surface of the talus (this limitation doesn’t actually further limit the invention at all, since it depends on the shape of a resected surface of the talus, which is a bone and not a part of the claimed talus component).
Regarding claim 7 the Ball (Reiley) Short Valderrabano Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses (or Reiley further teaches) tangents of a posterior medial boundary of the medial joint surface and a posterior lateral boundary of the lateral joint surface continuous extend toward the connection joint surface while having slopes opposite to each other and lead to each other (Ball Annotated Figures 2-3 the slopes of the of the two sides are the same and lead towards one another, mirroring each other, before they connect at the connection joint surface in the center; Reiley Figure 8 shows the ball-shaped outer surface where tangents would be opposite but lead to one another).
Regarding claim 10 the Ball (Reiley) Short Valderrabano Combination teaches the talus component of claim 7 substantially as is claimed,
wherein Ball further discloses (or Reiley further teaches) the slope of the tangent of each boundary approaches zero as it approaches the connection joint surface (Annotated Figure 2; see also [0024] in which the shape is described as being a saddle, which includes a zero-sloped tangential surface at its low point inherently; Reiley Figure 8 also would have the slope of the tangents approach zero at the zenith of the joint surface).

Regarding claim 8 the Ball (Reiley) Short Valderrabano Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses (or Reiley further teaches) tangents of an anterior medial boundary of the medial joint surface and an anterior lateral boundary of the lateral joint surface continuous extend toward the connection joint surface while having slopes opposite to each other and lead to each other (see the explanation/rejection to claim 7 above).
Regarding claim 9 see the rejection to claims 7-8 above. 
Regarding claim 12 the Ball (Reiley) Short Valderrabano Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses the contact surface further comprises an anterior surface inclined in an anterior direction and a posterior surface inclined in a posterior direction, and a planar intermediate surface extending between the anterior and posterior surfaces (Annotated Figure 3).
Regarding claim 13 the Ball (Reiley) Short Valderrabano Combination teaches the talus component of claim 12 substantially as is claimed,
wherein Ball further discloses a peg outwardly projecting from the intermediate surface (Figures 2-3 item 12; [0024] peg).
Regarding claim 17 the Ball (Reiley) Short Valderrabano Combination teaches the talus component of claim 12 substantially as is claimed,
wherein Ball further discloses the anterior surface is planar and extends to the anterior boundary and the posterior surface is planar and extends to the posterior boundary, the anterior and posterior surfaces being in different planes (Annotated Figure 3).
Regarding claim 19 the Ball (Reiley) Short Valderrabano Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses (or Reiley further teaches) the medial joint surface, lateral joint surface, and connection surface each form a convex curve that extends continuously between and directly intersects with the anterior boundary and the posterior boundary (Ball Annotated Figure 3; Reiley Figure 8).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (or Ball in view of Reiley) and further in view of Short and Valderrabano as is applied above, and further in view of Reiley (US 6663669 B1).
Regarding claims 14-15 the Ball (Reiley) Short Combination teaches the talus component of claim 13 substantially as is claimed,
but is silent with regards to the peg extending at an angle.
However, regarding claims 14-15 Reiley teaches a talus component of an implant which extends at a 60-70 degree angle towards the posterior (Figures 8-9; Column 7 lines 28-34; 155 degrees from vertical is equivalent to a 65 degree from horizontal). Ball and Reiley are involved in the same field of endeavor, namely talus implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implant of the Ball (Reiley) Short Valderrabano Combination to have the peg extend at an angle such as is taught by Reiley in order to reduce loosening and maximize strength after implantation. 

Claim 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (or Ball in view of Reiley) and further in view of Short and Valderrabano as is applied above, and further in view of Leemrijse et al. (US 20190070012 A1) hereinafter known as Leemrijse.
Regarding claim 20 the Ball (Reiley) Short Valderrabano Combination teaches the talus component of claims 1 and 12-14 substantially as is claimed (see rejections to 1 and 12-14 above),
but is silent with regards to a connection between the peg and the intermediate surface is positioned closer to the anterior surface than posterior surface.
However, regarding claim 20 Leemrijse teaches a talus component which includes a peg which is positioned closer to an anterior direction than posterior direction (Figure 10 item 216b). Ball and Leemrijse are involved in the same field of endeavor, namely talar components of prosthetic joints. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the peg of Ball so that it is positioned further anteriorly such as is taught by Leemrijse in order to change/alter/improve anchoring and the forces involved therein. The Examiner notes that a person of ordinary skill well-understands the forces/stresses imparted on the talar component once implanted, and the change in location and/or orientation or extent of the stem can help alleviate or improve such forces/stresses.
Regarding claim 22 the Ball (Reiley) Short Valderrabano Leemrijse Combination teaches the talus component of claim 20 substantially as is claimed,
wherein Ball further discloses the peg comprises a distal end which is located along the axis extending normal to the planar intermediate surface (Figure 3 item 12; the distal end being furthest from the intermediate surface: the Examiner note that the peg is three-dimensional, and as such, extends in each and every direction, including along an axis normal to the planar intermediate surface, however far). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/26/22